Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
	Applicant’s election without traverse of Group I, claims 1, 3-5, 9, 10, 12 and 14, as well as the following species: dasatanib and cancer, in the reply filed on 10/28/2022, is acknowledged. 
	Claims 10, 25, 27-29, 35, 37-41, 44 and 45 have been cancelled.
New claims 58-68 have been added. And Applicant argues that:

    PNG
    media_image1.png
    105
    654
    media_image1.png
    Greyscale

New claims 58-61 can be considered as invention Group IV, drawn to a method of generating T cells suitable for adoptive T cell therapy, comprising expanding a starting population of T cells in the presence of a tyrosine kinase inhibitor (TKI), wherein the TKI inhibits TCR signaling and/or CAR signaling, and removing the TKI from the culture, thereby obtaining an expanded population of T cells that are suitable for adoptive T cell therapy. New claims 62-63 can be considered as original invention Group III, drawn to a method of treating an immune-related condition or disease selected from cancer, an autoimmune disease or condition, or a chronic infection, comprising administering to a subject in need thereof the T cells generated by the method of claim 58. New claims 64-66 can be considered as invention Group V, drawn to a method of preventing toxicity of adoptive T cell therapy, comprising administering to a human subject receiving adoptive T cell therapy a composition comprising a tyrosine kinase inhibitor (TKI) upon signs of the toxicity, wherein the TKI inhibits TCR signaling and/or CAR signaling. New claims 67 and 68 can be considered as original invention Group I, drawn to a method of treatment, comprising: administering a therapeutically effective dose of a tyrosine kinase inhibitor (TKI) to a cancer patient who is undergoing adoptive T cell therapy, and discontinuing the administration of the TKI while continuing the adoptive T cell therapy, or a method for improving adoptive T cell therapy, comprising: administering a therapeutically effective dose of a tyrosine kinase inhibitor (TKI) to a patient who is undergoing adoptive T cell therapy, and discontinuing the administration of the TKI while continuing the adoptive T cell therapy. Group I, and III-V lack unity of invention because even though the inventions of these groups share the technical feature of combination of a tyrosine kinase inhibitor and adoptive T cell therapy. This technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Chang (Chang et al., WO 2015/179801, Publication Date: 2015-05-22, IDS). 
As set forth in the previous Office Action of June 29, 2022, Chang teaches a method for treating an immune related condition or disease in a subject comprising administering to the subject genetically engineered T cells. In some embodiments, the invention provides a cell (e.g., T cell) engineered to express a CAR wherein the CAR T cell exhibits an antitumor property. (page 17, para. 5 to page 18 para. 2). Chang teaches a treatment comprising administering a patient with CAR T therapy and a tyrosine kinase inhibitor (oral dasatanib), as evidenced by claim 4, dasatanib can inhibit TCR signaling and/or CAR signaling (page 59, paras. 2-3, case study 1). Chang teaches that the term "therapeutically effective amount" includes that amount of a compound that, when administered, is sufficient to prevent development of, or alleviate to some extent, one or more of the signs or symptoms of the disorder or disease being treated" (page 16, para. 5). Therefore, the technical feature linking the inventions of Groups I and IV-VIII does not constitute a special technical feature as defined by PCT Rule 13.2 as it does not define a contribution over the prior art. Thus, the requirement is still deemed proper and is therefore made FINAL.
Claims 1, 3-5, 9, 12, 14 and 58-68 are pending.
Claims 58-66 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions or species, there being no allowable generic or linking claim.
Accordingly, claims 1, 3-5, 9, 12, 14, 67, and 68 are under consideration.

Drawings
The drawings are objected to because: Figs. 8, 11B, 15A, 22B and 22D are not legible.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-5, 9, 12, 14, 67, and 68 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a NEW MATTER rejection.
Claim 1 was amended after the filing date. The limitation of “and discontinuing TKI administration, whereby T cells in the adoptive T cell therapy have reduced exhaustion after the administering and discontinuing steps” in claim 1 has no clear support in the specification as originally filed. Applicants argue that support for new claims can be found at least in the original claims and throughout the specification, e.g. original claims 10, 11, 30 and 47, page 5 (lines 1-4 and 16-19), page 32 (lines 14-20), page 35 (lines 24-29), and elsewhere. However, original claim 10 discloses “wherein the tyrosine kinase inhibitor is administered intermittently”; original claim 11 discloses “wherein the tyrosine kinase inhibitor is administered for a period of time sufficient to restore at least partial T cell function then discontinued”; original claim 11 discloses “a method of generating a population of genetically engineered T cells resistant to T cell exhaustion, comprising expanding a population of genetically engineered T cells in the presence of a tyrosine kinase inhibitor”; original claim 47 discloses “a method for preventing and/or reversing toxicity related to genetically engineered T cell administered to a subject, comprising administering to the subject a therapeutically effective amount of a tyrosine kinase inhibitor”; page 5 (lines 1-4) discloses “In certain embodiments, the present invention provides methods for preventing and/or reversing toxicity related to genetically engineered T cell administered to a subject, comprising administering to the subject a therapeutically effective amount of a tyrosine kinase inhibitor. Such embodiments are not limited to a particular tyrosine kinase inhibitor”; page 5 (lines 16-19) discloses “Such methods are not limited to a particular type or kind of adoptive T cell therapy. In some embodiments, the adoptive T cell therapy is a CAR T-cell therapy. In some embodiments, the adoptive T cell therapy is a transduced T-cell therapy. In some embodiments, the adoptive T cell therapy is a tumor infiltrating lymphocyte (TIL) therapy”; page 32 (lines 14-20) discloses “We then asked whether transient dasatinib exposure could reverse T cell exhaustion by treating HA-GD2.28z CART cells with dasatinib on days 10-14 post-activation. Cells were treated with dasatinib for 4 days, then drug was extensively washed from the media, and cells were re-cultured for an additional 24 hours before examining their phenotype and function via FACS and tumor co-culture assays. Interestingly, 4-day treatment with dasatanib reversed exhaustion marker expression and co-expression in a dose-dependent manner (FIG. 8); page 35 (lines 24-29) discloses “Experiments next hypothesized that the dramatic phenotypic changes observed when tonic signaling was mitigated by dasatinib or ponatinib may coincide with an augmentation in T cell function. To test this, experiments first expanded tonically signaling CAR T cells (which is HA-GD2.28z CART cells See Example II, and Figs. 17-18) in the presence or absence of various concentrations of dasatinib or ponatinib. Experiments next removed the drugs from culture in order to allow CAR T cells to regain the capacity to function”. The specific species e.g. dasatanib or ponatinib to a specific CAR T cells, e.g. HA-GD2.28z CART cells does not provide support for the genus of TKIs and T cells in the adoptive T cell therapy now claimed. Furthermore, the introduction of claim changes which involve narrowing the claims by introducing elements or limitations which are not supported by the as-filed disclosure is a violation of the written description requirement of 35 U.S.C. 112, first paragraph. See MPEP 2163.05 (II). See also In re Smith, 458 F.2d 1389, 1395, 173 USPQ 679, 683 (CCPA 1972) (“Whatever may be the viability of an inductive-deductive approach to arriving at a claimed subgenus, it cannot be said that such a subgenus is necessarily described by a genus encompassing it and a species upon which it reads.”) Thus, the limitation of amended claim 1 and its dependent claims is new matter because it is not supported by the as-filed disclosure.
Similarly, claim 5 was amended after the filing date. The limitation of “wherein the administering and discontinuing steps result in one or more of: increasing….” in claim 5 has no clear support in the specification as originally filed. Applicants argue that support for new claims can be found at least in the original claims and throughout the specification, e.g. original claims 10, 11, 30 and 47, page 5 (lines 1-4 and 16-19), page 32 (lines 14-20), page 35 (lines 24-29), and elsewhere. However, as set forth above, the specific species e.g. dasatanib or ponatinib to a specific CAR T cells, e.g. HA-GD2.28z CART cells does not provide support for the genus of TKIs and T cells in the adoptive T cell therapy now claimed. Furthermore, the introduction of claim changes which involve narrowing the claims by introducing elements or limitations which are not supported by the as-filed disclosure is a violation of the written description requirement of 35 U.S.C. 112, first paragraph. See MPEP 2163.05 (II). See also In re Smith, 458 F.2d 1389, 1395, 173 USPQ 679, 683 (CCPA 1972) (“Whatever may be the viability of an inductive-deductive approach to arriving at a claimed subgenus, it cannot be said that such a subgenus is necessarily described by a genus encompassing it and a species upon which it reads.”) Thus, the limitation of amended claim 5 is new matter because it is not supported by the as-filed disclosure.
Similarly, claims 67 and 68 was added after the filing date. The limitation: “discontinuing the administration of the TKI while continuing the adoptive T cell therapy” in both claims 67 and 68 has no clear support in the specification as originally filed. Applicants argue that support for new claims can be found at least in the original claims and throughout the specification, e.g. original claims 10, 11, 30 and 47, page 5 (lines 1-4 and 16-19), page 32 (lines 14-20), page 35 (lines 24-29), and elsewhere. However, as set forth above, the specific species e.g. dasatanib or ponatinib to a specific CAR T cells, e.g. HA-GD2.28z CART cells does not provide support for the genus of TKIs and the adoptive T cell therapy now claimed.  
Thus, the subject matters claimed in the rejected claims broaden the scope of the invention as originally disclosed in the specification and claims from what was originally disclosed in the specification and claims as filed. 
Claims 3, 4, 9, 12, and 14 are also rejected because these claims encompass new matter encompassed by the rejected claims above.
	

Claims 1, 3-5, 9, 12, 14, 67, and 68  are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method for preventing and/or reversing T cell exhaustion in a human subject receiving adoptive T cell therapy, the method comprising administering to the subject a therapeutically effective amount of dasatanib or ponatinib, wherein dasatanib or ponatinib inhibits TCR signaling and/or CAR signaling; and discontinuing dasatanib or ponatinib administration, whereby T cells in the adoptive T cell therapy have reduced exhaustion after the administering and discontinuing steps, , does not reasonably provide enablement for “a method for preventing and/or reversing T cell exhaustion in a human subject receiving adoptive T cell therapy, the method comprising administering to the subject a therapeutically effective amount of a tyrosine kinase inhibitor (TKI), wherein the TKI inhibits TCR signaling and/or CAR signaling; and discontinuing TKI administration, whereby T cells in the adoptive T cell therapy have reduced exhaustion after the administering and discontinuing steps”.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. This is a SCOPE OF ENABLEMENT rejection.
Claims 1, 3-5, 9, 12, and 14 are drawn to a method for preventing and/or reversing T cell exhaustion in a human subject receiving adoptive T cell therapy, the method comprising administering to the subject a therapeutically effective amount of a tyrosine kinase inhibitor (TKI), wherein the TKI inhibits TCR signaling and/or CAR signaling; and discontinuing TKI administration, whereby T cells in the adoptive T cell therapy have reduced exhaustion after the administering and discontinuing steps.
	
To be enabling, the specification must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation. In re Wright, 999 F.2d 1557, 1561 (Fed. Cir.,1993). Explaining what is meant by "undue experimentation," the Federal Circuit has stated that:
The test is not merely quantitative, since a considerable amount of experimentation is permissible, if it is merely routine, or if the specification in question provides a reasonable amount of guidance with respect to the direction in which experimentation should proceed to enable the determination of how to practice a desired embodiment of the claimed invention. PPG v. Guardian, 75 F.3d 1558, 1564 (Fed. Cir. 1996).
The factors that may be considered in determining whether a disclosure would require undue experimentation are set forth by In re Wands, 8 USPQ2d 1400 (CAFC 1988) at 1404 wherein, citing Ex parte Forman, 230 USPQ 546 (Bd. Apls. 1986) at 547, the court recited eight factors to consider when assessing whether or not a disclosure would require undue experimentation. These factors are:
1) the quantity of experimentation necessary, 2) the amount of direction or guidance provided, 3) the presence or absence of working examples, 4) the nature of the invention 5) the state of the art, 6) the relative skill of those in the art, 7) the predictability of the art and 8) the breadth of the claims. 
These factors are always applied against the background understanding that scope of enablement varies inversely with the degree of unpredictability involved. In re Fisher, 57 CCPA 1099, 1108,427 F.2d 833, 839, 166 USPQ 18, 24 (1970). Keeping that in mind, the Wands factors are relevant to the instant fact situation for the following reasons:
Nature of invention and breadth of the claims:
Claim 1 encompasses: 1) an unspecified TKI; 2) an unspecified adoptive T cell therapy; 3) a broad genus of disease (including all cancers, the elected species). As evidenced by Madhusudan (Madhusudan et al., Clinical Biochemistry 37 (2004) 618-635, Publish Year: 2004), at least 90 tyrosine kinase genes (58 receptor tyrosine kinase and 32 non-receptor tyrosine kinase) have been identified in human genome. Different tyrosine kinases are associated with different disorders, including various cancers (See pages 618-619 § Human protein tyrosine kinase; Tables 1 & 2). TKI with different mode of actions, including small molecule inhibitors, ligand modulation, monoclonal antibodies against receptors, gene therapy with antisense oligonucleotide, have been developed (See pages 621-623 § Development of tyrosine kinase inhibitors; Tables 1 & 2). Thus, claim 1 encompasses a broad genus of TKIs which vary significantly, have different structures, physical/chemical properties, and through different targets and different mechanisms. Furthermore, as evidenced by the instant specification (See page 5, lines 16-19), an adoptive T cell therapy encompasses at least a CAR T-cell therapy, a transduced T-cell therapy, and a tumor infiltrating lymphocyte (TIL) therapy. Furthermore, as evidenced by the instant specification (See paragraph bridging pages 8-9), the cancers could be ovarian cancer, brain cancer, primary brain carcinoma, head and neck cancer, glioma, glioblastoma, liver cancer, bladder cancer, non-small cell lung cancer, head or neck carcinoma, breast carcinoma, ovarian carcinoma, lung carcinoma, small-cell lung carcinoma, Wilms' tumor, cervical carcinoma, testicular carcinoma, bladder carcinoma, pancreatic carcinoma, stomach carcinoma, colon carcinoma, prostatic carcinoma, genitourinary carcinoma, thyroid carcinoma, esophageal carcinoma, myeloma, multiple myeloma, adrenal carcinoma, renal cell carcinoma, endometrial carcinoma, adrenal cortex carcinoma, malignant pancreatic insulinoma, malignant carcinoid carcinoma, choriocarcinoma, mycosis fungoides, malignant hypercalcemia, cervical hyperplasia, leukemia, acute lymphocytic leukemia, chronic lymphocytic leukemia, acute myelogenous leukemia, chronic myelogenous leukemia, chronic granulocytic leukemia, acute granulocytic leukemia, hairy cell leukemia, neuroblastomaovarian cancer.
Relative skill in the art: 
The relative skill of those in the art is high with an MD or a PhD.
Level of unpredictability in the art and State of the prior art:
It is well known that the art of anti-cancer therapy is highly unpredictable, for example, Gura (Science, 1997, 278:1041-1042) teaches that researchers face the problem of sifting through potential anticancer agents to find ones promising enough to make human clinical trials worthwhile and teach that since formal screening began in 1955, many thousands of drugs have shown activity in either cell or animal models that only 29 have actually been shown to be useful for chemotherapy See p. 1041, see 1st and 2nd para.  Furthermore, Kaiser (Science, 2006, 313: 1370) teaches that 90% of tumor drugs fail in patients. See 3rd col., 2nd to last para. Chames et al (“Chames”, British J. of Pharmacology, 2009, 157, 220-233) teaches that there are several challenges to development therapeutic antibodies. These challenges include functional limitations such as inadequate pharmacokinetics, tissue accessibility and impaired interactions with the immune system (Abstract). Additionally, Chames teaches several limitations of therapeutic antibodies such as affinity between the antibody and its antigen, competition with patient’s IgG, and efficiency issues in triggering the immune response (pages 224-225).
Specially, with regard to tyrosine kinase inhibitor (TKI), as set forth above, a large number of tyrosine kinase genes have been identified in human genome. Araujo (Araujo et al., Cancer Treatment Review 36(2010): 492-500, Publication Year: 2010) teaches that different TKI targets different tyrosine kinase(s), e.g. dasatanib targets multiple kinases, including SRC, SFKs, BCR-ABL, c-KIT, PDGFR, c-FMS, EPHA2, but Erlotinib targets EGFR (See the whole document, Table 1 and Introduction in particular). Thus, phosphorylation of large number of proteins could be affected by dasatanib administration. One ordinary skilled in the art would not have expected that all TKI encompassed by would have had the claimed therapeutic activities for all adoptive T cell therapy for all cancers.
Direction or guidance and working examples:
MPEP § 608.01 (p) provided that within the specification, "specific operative embodiments or examples of the invention must be set forth. Examples and description should be of sufficient scope as to justify the scope of the claims”. The instant specification teaches: 1) dasatinib and ponatinib inhibit activation and degranulation of CAR T cells, inhibit IL-2 and IFNγ secretion in response to tumor, disrupt CAR signaling (See Example II, Figs. 11-14); 2) dasatanib reduces expression of exhaustion Markers of T cells (See Example II, Fig. 15); 3) expansion of CAR T cells in the presence of dasatanib or ponatinib and discontinued (washed away) augmented CAR T cell cytokine secretion and allowed for a more potent cytotoxic response in a cell assay; 4) in a osteosarcoma mouse tumor model, CAR T cells expanded in dasatanib allowed for a near complete and lasting eradication of the tumor (See Example II, Figs. 19 & 20); 5) in vivo administration of dasatanib mitigates CAR T cell exhaustion phenotype and improves memory formation for CAR T therapy (See Example II, Fig. 22). Taken together, the instant Specification teaches only two TKIs (dasatanib and ponatinib), only one type of adoptive T cell therapy (CAR T-cell therapy), and only two cancers (leukemia and osteosarcoma). 
The quantity of experimentation needed:
The factors outlined in In Re Wands' mentioned above apply here, and in particular as per the MPEP 2164.01 (a): "A conclusion of lack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation. In re Wright 999 F.2d 1557, 1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993)." It is very clear that one could not make/use this very broad invention that has no working examples in this unpredictable art without undue experimentation. Genetech Inc vs Nova Nordisk 42 USPQ 2d 1001 "A patent is not a hunting license. It is not a reward for search but compensation for its successful conclusion and patent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable."
In order to expand the teaching of the application to other possible TKIs and other possible adoptive T cell therapies and for other cancers, a considerable amount of experimentation is needed given the unpredictability on function of these TKIs, unlimited number of TKIs, a broad genus of cancers and various adoptive T cell therapies.
Due to the large quantity of experimentation necessary to make/test the use of TKIs and adoptive T cell therapies in various cancers; the lack of direction/guidance presented in the specification regarding which structural features are required in order to provide activity; the state of the prior art which establishes the unpredictability of cancer therapy; and the breadth of the claims, undue experimentation would be required of the skilled artisan to use the claimed invention in its full scope.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 3-5, 9, 12, 14, 67 and 68 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chaudhary (Chaudhary, US 2019/0112380 A1, Appl. No.: 16/089,106, which has an effective filing date of March 29, 2016) in view of Schade (Schade et al., Blood, vol. 111, 3, 1366-1377, Publication Date: 2008-02-01, cited in IDS of 11/25/2020) and in view of Wherry (Wherry et al., Nature Reviews, Immunology, vol. 15, 486-499, Publication Date: August, 2015, cited in IDS of 11/25/2020).
Chaudhary teaches that despite the success with CAR-T cells, there are several limitations, including excessive release of proinflammatory cytokines cause “Cytokine release syndrome” (CRS), or neurologic symptoms. See [0008].
Chaudhary teaches that some CARs show tonic antigen-independent signaling, which leads to unrestrained cellular activation, eventually resulting in apoptosis, excessive cytokine release, and immunologic exhaustion. See [0009].
Chaudhary teaches that some CARs containing CD28 and CD3-z tandem signaling domains leads to constitutive activation and proliferation of the transduced primary human T cells which was related to inferior in vivo efficacy. Furthermore, tonic CAR CD3-z phosphorylation, triggered by antigen-independent clustering of CAR single-chain variable fragments, can induce early exhaustion of CAR T cells that limits antitumor efficacy. Thus, there is a need for improving the CAR design to achieve long term persistence of CAR modified T cells without risk of excessive toxicity. See [0009].
Chaudhary teaches methods of treating cancers with CAR-T cell therapies in humans. See [0099]-[00106], [0559] and [0566]. 
Chaudhary teaches that dasatinib (Src kinase inhibitor) can be used in combination with CAR-T therapies, See [0111]; and to treat the side effects of CAR-expressing cells See [0610].
Chaudhary teaches dasatanib is a tyrosine kinase inhibitor, inhibiting the Src family of kinase and Lck. See [0140].
Chaudhary teaches that dasanitib can control the activity of CAR-T cells and Bispecific T cell Engager when administered. In particular, dasatanib can prevent cytokine release syndrome and neurological complications caused by CAR-T cells and BiTE. See [0572], [0829-0849].
Chaudhary teaches that CAR-T cells and dasatanib (or ponatinib) can be administered concurrently or sequentially. See [0527], [0528], [0529].
Chaudhary teaches that dasatanib is administered orally at least 10 mg/day, 20 mg/day, … or 210 mg/day. See [0600].
Chaudhary teaches that dasatanib inhibit antigen specific physiological T-cell activation, proliferation, cytokine production, and degranulation in a dose-dependent manner. See [0725].
Chaudhary teaches as set forth above. However, Chaudhary does not teach that TKI (e.g. dasatanib) can preventing and/or reversing T cell exhaustion for adoptive T cell therapy, or TKI inhibits TCR signaling and/or CAR signaling, or discontinuing TKI administration, whereby T cells in the adoptive T cell therapy have reduced exhaustion after the administering and discontinuing steps.
Schade teaches that dasatanib is an oral small molecule inhibitor of Abl and Src family tyrosine kinases, including Lck. See § Abstract.
Schade teaches that Lck and Fyn are involved in the very earliest steps of TCR activation, and Lck is suggested to be more important for TCR signaling. Thus, dasatanib specifically targets the earliest events in TCR signaling as low as 10 nM. See § Introduction and § Dasatinib inhibits signal transduction through the TCR complex.
Schade teaches that T-cell activation induced by TCR/CD3 engagement plus CD28 costimulation is inhibited by dasatanib. See Fig. 6; page 1373, col. 1, para. 3.
Schade teaches that dasatanib (at 50 or 20 mg/kg) can inhibit the proliferation of T cells in vivo. See Fig. 7; page 1373, col. 2, para. 3.
Wherry teaches that in chronic infections and cancer, T cells are exposed to persistent antigen and/or inflammatory signals. This scenario is often associated with the deterioration of T cell function: a state called ‘exhaustion’. Exhausted T cells lose robust effector functions, express multiple inhibitory receptors and are defined by an altered transcriptional program. T cell exhaustion is often associated with inefficient control of persisting infections and tumors, but revitalization of exhausted T cells can reinvigorate immunity. See the whole document and Abstract in particular.
Wherry teaches that pathways implicated in regulating T cell exhaustion includes prolonged T cell receptor (TCR) engagement (antigen overstimulation). See Fig. 2. TCR-dependent pathways, including those mediated by nuclear factor of activated T cells (NFAT) and sprout homologue 2 (SPRY2) are involved in T cell exhaustion, consistent with a role for ongoing TCR stimulation.
Wherry teaches that exhausted T cells have: lower proliferative potential; lower cytokine production, lower expression of memory markers (e.g. CD44, CD62L, CD127, or CXCR3); higher expression of inhibitory receptors (e.g. PD1, LAG3, CD160, 2B4). See Fig. 1.
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed and one of ordinary skill in the art would have been motivated to combine the teachings of Chaudhary, Schade, and Wherry use a combination of CARs therapy and an LCK inhibitor, e.g. dasatinib to treat a cancer, as taught by Chaudhary because one of ordinary skill in the art would have recognized that dasatanib in the treatment would have been effective to inhibit T-cell activation induced by CAR or TCR/CD3 engagement, as taught by Chaudhary and Schade; and one of ordinary skill in the art would have further recognized that inhibition of CAR or TCR/CD3 engagement would prevent and/or reverse T cell exhaustion, since CAR and TCR signaling and stimulation are important for T cell exhaustion, as taught by Chaudhary and Wherry. As to discontinuing TKI administration, both Chaudhary and Schade teach administering a tyrosine kinase inhibitor. One of ordinary skill in the art would have found it obvious to adjust the dosing protocol in order to reduce exhaustion, and thus, would have administered the tyrosine kinase inhibitor (e.g. dasatanib) for a period of time sufficient to restore T cell function then discontinued. 
Regarding to claim 5, Wherry teaches that functional T cells have lower expression of PD1 and LAG3 compared to exhausted T cells. See Fig. 1. One of ordinary skill in the art would have expected that T cells with reduced exhaustion would have had lower PD1 and LAG3 expression. 
Regarding claim 9, Chaudhary teaches that in one embodiment, dasatinib is administered orally at a dose of at least 10 mg/day, 20 mg/day, 40 mg/day, 60 mg/day, 70 mg/day, 90 mg/day, 100 mg/day, 140 mg/day, 180 mg/day, 210 mg/day, 250 mg/day or 280 mg/day. See [0574]. Chaudhary further teaches that the composition (CART cells) and the additional therapy (e.g. dasatanib) are administered are administered sequentially, or simultaneously. The optimum order of administering will be apparent to a person of skill in the art, such as physician. See [0586-0590]. Thus, one of ordinary skill in the art would have found it obvious to adjust the administering protocol in order to achieve desirable therapeutic outcome.

Claim(s) 1, 3-5, 9, 12, 14,  67 and 68 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rosen (Rosen, US 2020/0181573 A1, Appl. No.: 16/466,265, which has an effective filing date of December 5, 2016) and in view of Schade (Schade et al., Blood, vol. 111, 3, 1366-1377, Publication Date: 2008-02-01, cited in IDS of 11/25/2020) and Wherry (Wherry et al., Nature Reviews, Immunology, vol. 15, 486-499, Publication Date: August, 2015, cited in IDS of 11/25/2020).
Rosen teaches that adoptive T cell therapies, including, but not limited to, CAR-T cells, TCR-T cells, virus-specific T cells and tumor-infiltrating T cell (TILs). See [0004].
Rosen teaches methods to provide one or more compounds either alone or in combination to improve proliferation, persistence, cytotoxicity, and /or cell recall/memory of therapeutic immune cells. See [0010], claims 1, 12-14, 27, 37, 45, 55.
Rosen teaches that the method comprises at least one or more modulating agents including DCC-2036 (Revastinib), Dasatinib, and Ponatinib. See [0011], [0037], [0041].
Rosen teaches treating cancer humans.   See [0054], [0107]-[0108] and [0195-0197]. 
Rosen teaches that DCC-2036 is capable of: (A) maintaining viability of CAR-T cells (reducing apoptosis); (B) enhancing expansion of CAR-T cells; (C) relative expansion in each of the 4 rounds of serial killing assay; (D) total expansion in CAR-T cell number through 4 rounds of the killing assay. See Fig. 5, [0058].
Rosen teaches that the expression of genes associated with T cell differentiation, with several Tcm related genes including CD62L and CCR7 has increased after the DCC-2036 treatment. See Fig. 5, [0060], Example 5.
Rosen teaches that T cell dysfunction due to “exhaustion” is a state that can preclude adequate control of cancer. T cell exhaustion is characterized by poor effector cell function and increased expression of multiple cell surface proteins, collectively known as exhaustion markers, including PD-1 and Tim-3 (See [0231]). Rosen teaches that the expression of exhaustion markers Tim-3 and PD-1 in CAR-T cells treated with DCC-2036 has decreased. See Fig. 6, Example 6. This data indicated that treating T cells with DCC-2036 enhances the cell’s anti-tumor capability by reducing T cell exhaustion that contributes to immune dysfunction. See [0231].
Rosen teaches that DCC-2036 enhance in vivo efficacy and persistence of CAR-T cells. See Figs. 7 and 8.
Rosen teaches that a sufficient amount refers to the amount of an agent or a composition provided sufficient to achieve a specified outcome or result (a therapeutically effective amount). See [0113], Example 9.
Rosen teaches that modification and variation of the concepts may be resorted to by those skilled in the art. See [0243].
Rosen teaches that DCC-2036, Dasatinib and Ponatinib all belong to BCR-ABL tyrosine kinase inhibitors (TKI) which inhibit the enzyme BCR-ABL tyrosine kinase. BCR-Abl tyrosine kinase inhibitors are suitable for use in the invention. See [0128].
Rosen teaches a pharmaceutical composition comprising the modulated immune cells (See claim 61). Therapeutic use of the pharmaceutical composition of claim 61 by introducing the composition to a subject suitable for adoptive cell therapy, wherein the subject has a solid tumor, or cancer (See claim 62). Use of a mixture of a therapeutic composition for cell therapies, wherein the mixture comprises: (a) an isolated population of immune cells, and (b) a Bcr-Abl inhibitor, wherein the Bcr-Abl inhibitor is capable of modulating the cells of (a) (See claim 63).
Rosen teaches as set forth above. However, Rosen does not teach that TKI (e.g. dasatanib) can preventing and/or reversing T cell exhaustion for adoptive T cell therapy, or TKI inhibits TCR signaling and/or CAR signaling, or discontinuing TKI administration, whereby T cells in the adoptive T cell therapy have reduced exhaustion after the administering and discontinuing steps.
Schade and Wherry teach as set forth above.
It would have been prima facie obvious to one of ordinary skill  in the art at the time the invention was filed to combine the teachings of Rosen, Schade, and Wherry to use a combination of CARs therapy and DCC-2036 or dasatanib to treat a cancer or solid tumor, as taught by Rosen, because one of ordinary skill in the art would have recognized that dasatinib in the treatment could have similar effect as DCC-2036 (e.g. decreasing expression of PD-1 or TIM-3; increase expression of CD62L or CCR7; and reducing exhaustion of T cells in the adoptive T cell therapy), because DCC2036 and dasatanib belong to the same class of TKI (BCR-ABL tyrosine kinase inhibitors), as taught by Rosen. One ordinary skill in the art would have recognized that dasatanib would have been effective to inhibit T-cell activation induced by TCR/CD3 engagement plus CD28 costimulation (TCR signaling), as taught by Schade; and one of ordinary skill in the art would have further recognized that inhibition of TCR/CD3 engagement and CD28 costimulation would prevent and/or reversing T cell exhaustion, since TCR signaling and stimulation are important for T cell exhaustion, as taught by Wherry. As to discontinuing TKI administration, Schade teaches administering a tyrosine kinase inhibitor. One of ordinary skill in the art would have found it obvious to adjust the dosing protocol in order to reduce exhaustion, and thus, would have administered the tyrosine kinase inhibitor (e.g. dasatanib) for a period of time sufficient to restore T cell function then discontinued. 
Regarding to claims 3 and 12, Schade teaches that dasatanib is an oral small molecule inhibitor of Abl and Src family tyrosine kinases, including Lck. See § Abstract.
Regarding claim 9, Rosen teaches that modification and variation of the concepts may be resorted to by those skilled in the art. See [0243]. Thus, one of ordinary skill in the art would have found it obvious to adjust the administering protocol in order to achieve desirable therapeutic outcome to reach the claimed invention. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 3-5, 9, 12, 14, 67 and 68 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 8, 23-30, and 32-40 of copending Application No. 17/290,111 (hereinafter Appl. 111, Pub. No.: US 2021/0393628 A1) in view of Schade (Schade et al., Blood, vol. 111, 3, 1366-1377, Publication Date: 2008-02-01, cited in IDS of 11/25/2020) and Wherry (Wherry et al., Nature Reviews, Immunology, vol. 15, 486-499, Publication Date: August, 2015, cited in IDS of 11/25/2020).
The claims of Appl. 111 teach that a method for treating an immune system related condition or disease in a subject comprising administering to the subject genetically engineered T cells and a therapeutically effective amount of a pharmaceutical composition comprising a compound of claim 1. See claim 23.
The claims of Appl. 111 teach that the method of claim 23, wherein the pharmaceutical composition and the genetically engineered T cells are administered simultaneously and/or at different time points. See claim 24.
The claims of Appl. 111 teach that the method of claim 23, wherein the immune system related condition or disease is selected from cancer or an autoimmune disease or condition. See claim 25.
The claims of Appl. 111 teach that the method of claim 23, wherein the genetically engineered T cells are selected from CAR T cells, genetically engineered TCR expressing T cells, genetically engineered T cells configured for tumor infiltrating lymphocyte (TIL) therapy, genetically engineered T cells configured for transduced T-cell therapy, and/or viral specific T cells reengineered with a TCR or CAR. See claim 26.
The claims of Appl. 111 teach that the method of claim 23, further comprising administering to said subject one or more anticancer agents. The method of claim 27, wherein the one or more anticancer agents is selected from a chemotherapeutic agent and radiation therapy. The method of claim 23, further comprising administering to said subject a tyrosine kinase inhibitor. The method of claim 29, wherein the tyrosine kinase inhibitor is capable of inhibiting TCR signaling and/or CAR signaling. The method of claim 29, wherein the tyrosine kinase inhibitor is a Lck inhibitor. The method of claim 29, wherein the tyrosine kinase inhibitor is dasatinib or ponatinib. The method of claim 23, wherein the pharmaceutical composition is administered orally. The method of claim 23, wherein the subject is human. See claims 27-35.
The claims of Appl. 111 teach as set forth above. However, the claims of Appl. 111 do not teach TKI (e.g. dasatanib) can preventing and/or reversing T cell exhaustion for adoptive T cell therapy, or TKI inhibits TCR signaling and/or CAR signaling, or discontinuing TKI administration, whereby T cells in the adoptive T cell therapy have reduced exhaustion after the administering and discontinuing steps.
Schade and Wherry teach as set forth above.
It would have been prima facie obvious to one of ordinary skillin the art at the time the invention was filed to use a combination comprising CARs therapy dasatanib to treat a cancer or solid tumor, as taught by the claims of Appl. 111, because one of ordinary skill  in the art would have recognized that dasatanib in the treatment could have been effective to inhibit T-cell activation induced by TCR/CD3 engagement plus CD28 costimulation, as taught by Schade; and one of ordinary skill  in the art would have further recognized that inhibition of TCR/CD3 engagement and CD28 costimulation would prevent and/or reversing T cell exhaustion, since TCR signaling and stimulation are important for T cell exhaustion, as taught by Wherry. As to discontinuing TKI administration, Schade teach administering a tyrosine kinase inhibitor. One of ordinary skill in the art would have found it obvious to adjust the dosing protocol in order to reduce exhaustion, and thus, would have administered the tyrosine kinase inhibitor (e.g. dasatanib) for a period of time sufficient to restore T cell function then discontinued. 
Regarding claim 9, one of ordinary skill in the art would have found it obvious to adjust the administering protocol in order to achieve desirable therapeutic outcome to reach the claimed invention. 

This is a provisional nonstatutory double patenting rejection.


Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG LU whose telephone number is (571)272-0334. The examiner can normally be reached Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MISOOK YU can be reached on (571)272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHENG LU/           Examiner, Art Unit 1642                                                                                                                                                                                             

/PETER J REDDIG/Primary Examiner, Art Unit 1642